Citation Nr: 0740149	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  01-09 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 
2000, for the grant of a 20 percent disability rating for 
chronic lumbar syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to November 
1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case in November 2003 to obtain 
additional records and to comply with the notice provisions 
of the Veterans Claims Assistance Act (VCAA).  See 38 
U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2007).


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO granted 
service connection and assigned an initial 10 percent 
disability rating for chronic lumbar syndrome; the veteran 
did not appeal that decision.

2.  On May 22, 2000, the RO received the veteran's claim for 
a higher rating for this low back disability.

3.  During that intervening period from September 1999 until 
May 22, 2000, neither a formal nor an informal communication 
in writing was received from the veteran requesting an 
increased rating for his chronic lumbar syndrome.

4.  There also was no supporting medical evidence submitted 
during the one-year period preceding his May 2000 claim.



5.  Aside from the chronic lumbar syndrome, now rated as 20-
percent disabling, the veteran's other service-connected 
disabilities are degenerative joint disease of the left knee, 
rated as 10-percent disabling; degenerative joint disease of 
the right knee, also rated as 10-percent disabling; and 
residuals of a fracture of the right fibula, rated as 
noncompensably (i.e., zero-percent) disabling; for a combined 
disability rating of 40 percent.

6.  The veteran stopped working full time in April 2000 for a 
warehouse, but has continued to work part time as a high 
school football coach and substitute teacher.

7.  The veteran has completed four years of college, as well 
as some graduate courses in special education.

8.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.

9.  Without explanation, the veteran recently failed to 
report for two scheduled VA compensation examinations to 
assess the severity of his service-connected disabilities - 
including insofar as whether they prevent him from obtaining 
and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than May 22, 2000, for the grant of a 20 percent disability 
rating for chronic lumbar syndrome.  38 U.S.C.A. §§ 5101, 
5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 
3.157, 3.400 (2007).

2.  The criteria also are not met for a TDIU.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.15, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a TDIU, as well as an effective date 
earlier than May 22, 2000, for the grant of a 20 percent 
disability rating for his service-connected chronic lumbar 
syndrome.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate review.  The Board will then address 
the issues on their merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters by the Appeals Management Center (AMC) on 
remand dated in May 2004 and December 2005:  (1) informed the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertained to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  



The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the 
Board's remand, the RO obtained all relevant medical records 
identified by the veteran and his representative, which 
include the veteran's vocational rehabilitation folder.  The 
veteran was also afforded a VA examination in August 2001 to 
determine whether his service-connected disabilities rendered 
him unable to secure or maintain gainful employment.  That VA 
examiner recommended further evaluation to determine the 
veteran's employability (or lack thereof) in light of his 
service-connected disabilities.  Consequently, the Board 
remanded this case in November 2003 with instructions that he 
be scheduled for a VA orthopedic examination as well as a VA 
functional capacity examination.  VA subsequently notified 
him that his examinations were scheduled for February 21, 
2007, and March 31, 2007, but unfortunately he failed to 
report for his evaluations (both of them) and offered no 
explanation.  So, in light of these efforts, there is no 
further duty to assist him with his claims.  

The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claims, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In addition, VA regulation provides 
that when a claimant fails, without good cause, to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2007).  Moreover, 
when a claimant fails to report for an examination scheduled 
in conjunction a claim for increased compensation benefits, 
the clam shall be denied.  Id.  Given the veteran's failure 
to appear for two recently schedule examinations, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Earlier-Effective-Date Claim

On May 22, 2000, the veteran filed a claim for increased 
compensation benefits for his service-connected chronic 
lumbar syndrome (low back condition), which had been rated as 
10-percent disabling.  The December 2000 rating decision 
granted a higher 20 percent rating for this disability, 
retroactively effective to his May 22, 2000 claim.  He wants 
an earlier effective date.  For the reasons set forth below, 
however, the Board finds no basis to grant this request.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2);  see Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).

Thus, the two determinative issues in any claim of 
entitlement to an earlier effective date for increased 
compensation are:  (1) the date of the claim and (2) the date 
of entitlement to an increase.

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for a low 
back condition in August 1996.  The RO initially denied the 
claim in various rating decisions before eventually granting 
the claim in a September 1999 rating decision.  The RO 
assigned an initial 10 percent rating for chronic lumbar 
syndrome, retroactively effective to August 1996 - the date 
of his original claim.  He was notified of that September 
1999 rating decision and of his appellate rights in a letter 
dated later that same month.  Since he did not seek appellate 
review within one year of that notification, that decision 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West Supp. 2005); see 
also 38 C.F.R. §§ 20.302, 20.1103 (2007).



The veteran took no further action with respect to the rating 
assigned for his service-connected low back condition until 
May 22, 2000.  On that date, the RO received his VA Form 21-
4138, Statement in Support of Claim, wherein he indicated 
that his low back disability had worsened due to then recent 
injuries.  The RO accepted this document as a claim for 
increase, rather than a timely notice of disagreement (NOD) 
with its September 1999 rating decision.  See 38 C.F.R. 
§ 20.201.  See also Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002).  In a subsequent December 2000 rating 
decision, the RO determined the veteran's low back disability 
had worsened and therefore granted a higher 20 percent 
rating, retroactively effective to May 22, 2000 - the date he 
filed his claim for increase.

The veteran believes the 20 percent rating should go back to 
August 1996, when he initially filed his claim for service 
connection for a low back condition.  The Board disagrees.  
What he fails to understand is that the September 1999 
rating decision that assigned the initial 10 percent rating 
cannot be altered absent a showing of clear and unmistakable 
error (CUE), because it is final since not appealed.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  And there is no 
indication in the record that he is collaterally challenging 
that earlier September 1999 rating decision based on CUE.

Indeed, this type of argument has been rejected by the Court 
in previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay, 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").

In sum, since the September 1999 rating decision is final, 
the veteran is not entitled to an effective date back to 
August 1996 - the date he initially filed his claim for 
service connection.  In addition, the Board has reviewed the 
record and finds no document, correspondence, or treatment 
record that can be construed as a formal or informal claim 
during the intervening period between the September 1999 
final rating decision and May 22, 2000 claim.  Lastly, since 
there are no medical records dated within the one-year period 
immediately preceding his claim for increase, it cannot be 
shown that it was factually ascertainable that his low back 
disability met the criteria for the higher 20 percent rating 
during that time frame.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2004); see also Harper, 10 Vet. App. 
at 126.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than May 22, 2000, for the grant of the higher 
20 percent disability rating for chronic lumbar syndrome, in 
turn meaning the benefit-of-the-doubt rule does not apply.   
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is denied.

III.  TDIU

The veteran claims that has been unable to work full time 
since April 2000 because of the severity of his service-
connected disabilities.  He is therefore seeking a TDIU.  
After carefully reviewing the record, however, the Board 
finds that the preponderance of the evidence also is against 
this claim.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

That said, to receive a TDIU, the veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).



In this case at hand, the veteran's service-connected 
disabilities are chronic lumbar syndrome, rated as 20-percent 
disabling; degenerative joint disease of the left knee, rated 
as 10-percent disabling; degenerative joint disease of the 
right knee, also rated as 10-percent disabling; and residuals 
of a fracture of the right fibula, rated as noncompensably 
(i.e., zero-percent) disabling; for a combined rating of 40 
percent.  38 C.F.R. § 4.25.  Since he does not meet the 
threshold minimum rating requirements of § 4.16(a), he can 
only receive a TDIU on an extra-schedular basis, if it is 
shown that his service-connected disabilities, when 
considered in light of his education and occupational 
experience, render him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

The veteran reported that he last worked full time in April 
2000 doing manual labor in a warehouse.  Since then he has 
been working part time as a high school football coach and 
substitute teacher.  His prior work experience also includes 
working as a corrections officer, a counselor, and a 
rehabilitation specialist.  His educational background 
includes four years of college as well as recent graduate 
work in the field of special education.  It thus appears he 
is well qualified to perform sedentary jobs that do not 
require manual labor.  

The medical evidence also shows the veteran's service-
connected disabilities do not preclude him from performing 
sedentary work.  The only medical evidence addressing this 
issue is an August 2001 VA examination report.  During this 
examination, the veteran told the examiner that he worked 
between 10 to 15 hours a week as a high school football coach 
and substitute teacher.  A physical examination revealed no 
significant findings.  Of particular relevance, the veteran 
walked with a normal gait and had no weakness in either lower 
extremity.  X-rays of his spine and knees were also 
unremarkable.  Following a thorough examination, the examiner 
provided the following opinion:

Certainly, this veteran with his underlying 
patellofemoral syndrome and chronic mechanical low 
back pain and/or degenerative disc disease of the 
lumbar spine may not be a candidate for moderate to 
heavy type work.  However, nothing in his 
examination, in my opinion, would preclude him from 
sedentary, light to moderate work.  However, that 
would best be determine by a functional 
capabilities evaluation.

Although the examiner suggested the veteran also undergo a 
functional capabilities evaluation, when VA attempted to have 
him evaluated for this, he failed to appear at two scheduled 
examinations.  Further, he also failed to provide any 
explanation for his absence.  Under these circumstances, 
since a TDIU claim is tantamount to a claim for increased 
compensation, the Board has the authority to summarily deny 
his claim on this basis alone.  As already noted, VA 
regulation clearly states that when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction a claim for increase compensation benefits, the 
claim shall be denied.  See 38 C.F.R. § 3.655(a).  Indeed, 
this is a nondiscretionary mandate.

That said, even if for the sake of argument the Board were to 
consider the available evidence of record to determine 
whether the veteran qualifies for a TIDU, his claim would 
still fail.  In this regard, the VA examiner strongly 
suggests the veteran is still able to perform sedentary work.  
This opinion is consistent with the lack of any significant 
clinical findings concerning his service-connected 
disabilities.  Since he clearly has the skills and training 
needed to secure and perform various jobs which are sedentary 
in nature, there is simply no basis to grant a TDIU.  He, for 
example, has job experience in counseling, teaching, 
coaching, and corrections.  In fact, since he stopped working 
full time in 2000, he has been working part time as a 
football coach and substitute teacher.  Based on these 
experiences and skills, as well as the VA examiner's opinion, 
there is no reason why the veteran would not be able to 
secure and maintain full-time employment in one of these 
fields.  

In sum, the Board finds that the veteran's claim for a TDIU 
should be denied based on his failure to report for two VA 
examinations with no explanation for his absence.  In 
addition, even if the Board were to adjudicate his claim 
based on the available evidence of record, the preponderance 
of the evidence is against a finding that his service-
connected disabilities would preclude him from securing or 
maintaining substantially gainful employment.  And since the 
preponderance of the evidence is against his claim, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies, 38 
U.S.C.A § 5107(b) and 38 C.F.R. § 4.3, and the appeal is 
denied.


ORDER

The claim for an effective date earlier than May 22, 2000, 
for the award of the 20 percent disability rating for chronic 
lumbar syndrome is denied. 

The claim for a TDIU also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


